Mr. Justice Shepard delivered the opinion of the Court. The question as presented by the record, is whether the bill made a case for equitable jurisdiction. The agreement provides for the payment by the defendant in error of the sum of $125 a month, payable quarterly in advance, and it would seem that the law governing in cases of personal annuities is applicable. Undoubtedly the plaintiff in error might, on the recurrence of each successive quarter, sue at law for the amount due to her under the contract, but to require her so to do would be to multiply suits at the rate of four each year, and involve her in great expense and harassment, and would be a most ineffectual and inadequate remedy for her. Or she might perhaps have a remedy at law by a suit to recover in a lump sum the present value of the annuity, if it may be so termed, but there would be much difficulty in determining what that value is. There are two contingencies upon which her right to receive the payments may terminate, one death, the other re-marriage. The expectancy of her life might be reasonably calculated by resort to annuity or life tables, but how about the other contingency of re-marriage ? There being no exhibit in the record that tends to inform ns upon matters that might well enter into the calculations of a jury in determining so delicate a question, with her before them as a witness, we refrain from anything more than a suggestion of its difficulties. Another, and perhaps more important objection to requiring the plaintiff in error to resort to a suit at law for the recovery in a single sum of the present value of the annuity agreed to be paid her, is that it would be in effect to compel her to accept an entirely different contract from the one she had agreed to. These two methods for a remedy at law, and their incompleteness, are forcibly commented upon in Swift v. Swift, 3 Irish Equity Rep. 267, which was the case of a bill filed for the specific performance of an agreement to pay an annuity in quarterly installments, and in principle is a case in point. All reasons that operate to confer jurisdiction in equity, in cases where the remedy at law is incomplete or inadequate, or can only be had through a multiplicity of suits, seem to unite in favor of a court of equity being the proper forum for the enforcement of the agreement in question. The fact that security was given for the payments provided for in no way interferes Avith the enforcement in other ways of the terms of the contract. The decree of the Circuit Court is reversed and the cause remanded.